DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s election without traverse of claim 1-6 in the reply filed on 12/04/2020 is acknowledged, with claims 7-14 being drawn to non-elected invention.
Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) method of determining an energy transfer coefficient of process equipment comprising: “simulating the operation of the process equipment within a process to produce a predicted value of a process variable using a process model unit that uses a process model that models the operation of the process equipment based on a set of process inputs to the process model and based on an energy transfer coefficient of the process equipment to develop a predicted value of a process variable based on the process inputs to the process model and the energy transfer coefficient”, under the broadest reasonable interpretation, this step could reasonably fall within a mental process. Similarly, the step of: “obtaining an actual value of the process variable from the process”, could reasonably falls within mental process or a person could reasonably obtain said value, or otherwise be obtained mathematically. The further step of: “determining a difference between the actual value of the process variable and the predicted value of the process variable produced by the process model unit”, under the broadest reasonable interpretation, could reasonably fall under a mental process in which a person could observe the values and make such determination or otherwise be determined mathematically. The step of “adjusting the value of the energy transfer coefficient of the process model based on the difference signal to drive the difference signal towards zero” similarly could fall under a mental process in which a person could observe the difference and make such adjustment. The further step of: “determining the energy transfer coefficient of the process equipment as the energy transfer coefficient of the process model when the difference signal is near zero” could further reasonably fall under a mental process in which observation could be made of the value and a decision on such determination could be made. Therefore, under the broadest reasonable interpretation, the claims merely cover the determination of an energy transfer coefficient which could reasonable fall under a mental process or otherwise could be determined mathematically i.e. to say that nothing in the claims preclude the claims from being performed even by hand using a piece of paper; and thus are clearly directed to an abstract idea, as constructed.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation such as “a process unit”, either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component previously known in the industries and are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05), and thus are not patent eligible under 35 USC 101.


Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements of the using the computer components amount to no more than mere instructions to perform the abstract, and thus are not patent eligible under 35 UJSC 101, as constructed.
3.2	Dependent claims 2-6 merely include limitations pertaining to: further simulation (claims 2-3, 6); determination of the energy transfer coefficient (claim 4-5) similar to that already recited by the independent claims and already addressed above and thus are further not patent eligible under 35 USC 101.  
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.1	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 1 recites “simulating ….. to produce a predicted value …. using … unit that uses a process model that models the operation of the process equipment based on a set of process inputs to the process model and based on an energy transfer coefficient of the process equipment to develop a predicted value of a process variable based on the process inputs to the process model and the energy transfer coefficient”; it appears that the limitation is full with redundancies, as the based on a set of process inputs and the energy transfer coefficient”. The claim goes on to state that … of the process equipment to develop “a predicted value” of a process variable based on the process inputs to the process model and the energy transfer coefficient”, as previously recited in the claim. It appears multiple recitation of the same thing is recited by the claim; and it is unclear whether multiple predicted value is being claimed and whether they are the same. If they are the same, it is further unclear how they can both be produced as recited. Further clarification is respectfully requested in response to this office action. 
4.2	Claim 1 recites the limitation "the operation of the process equipment…" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim. See further claims 2-3, 6.
4.3	Claim 1 recites the limitation "the process input…" in line 8 (previously “a set of process input”.  There is insufficient antecedent basis for this limitation in the claim.
4.4	Claim 1 recites the limitation "the value of the energy transfer coefficient…" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
4.5	Claim 1 recites the limitation "the difference signal to drive the difference signal …" in line 12; and also line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thiele (USPG_PUB No. 2009/0198350), in view of Nielsen et al. (U.S. PGPUB No. 2003/0049356).
	6.1	In considering claim 1, Thiele discloses a method of determining an energy transfer coefficient of process equipment, comprising: 
simulating the operation of the process equipment within a process (see para 91, Basically, the optimization block 110 of FIG. 4 simulates operation of the MPC controller when the controller is designed using the original process model but is operated in the presence the process model mismatch, and performs this simulation for each of a plurality of different sets of controller design/tuning parameters (for a particular model mismatch) to determine a controller performance measure (e.g., IAE) for each of the plurality of different sets of controller design/tuning parameters at the particular model mismatch) to produce a predicted value of a process variable using a process model unit that uses a process model that models the operation of the process equipment based on a set of process inputs to the process model (see para 57, Still further, the MPC controller 52 calculates and produces a set of predicted steady state control variables (CV.sub.SS) and auxiliary variables (AV.sub.SS) along with a set of predicted steady state manipulated variables (MV.sub.SS) representing the predicted values of the control variables (CVs), the auxiliary variables (AVs) and the manipulated variables (MVs), respectively, at a control horizon, see further para 66, y.sub.k is the predicted process output) and to develop a predicted value of a process variable based on the process inputs to the process model (see para 60, The control prediction process model 70 also produces the predicted steady state values of the control variables and the auxiliary variables CV.sub.SS and AV.sub.SS discussed above, see further para 66, the general objective of state observers, such as the observer 92 of FIG. 3, is to provide an estimate of the internal states of a system based on all measurable system inputs and outputs, where y.sub.k is the predicted process output, and para 118); obtaining an actual value of the process variable from the process (see para 56, the MPC controller 52 receives, as inputs, a set of N controlled variables (CVs) and auxiliary variables (AVs), which typically constitute vectors of values, as measured within the process 50, a set of disturbance variables (DVs), which are known or expected changes or disturbances provided to the process 50 at some time in the future, and a set of steady state target control and auxiliary variables (CV.sub.T) and (AV.sub.T) provided from, for example, an optimizer (not shown), a user or any other source, [0066], the output of the summer 100 is added to measurement errors or measurement noise z in another theoretical summer 102 to produce the measured process outputs y, see further para 118, y.sub.k is the actual value of the process output); determining a difference between the actual value of the process variable and the predicted value of the process variable produced by the process model unit (see para 128, More particularly, it has been found that autocorrelation of the control error (the difference between the measured process output variable and the set point for this variable) is useful during steady state operation to determine whether significant model mismatch exists, while autocorrelation of prediction error (the difference between the measured process output variable and a previously predicted value for this variable) may be useful during process upset conditions to determine whether significant process model mismatch exists, or to determine an amount or range of model mismatch.  As used herein, error analysis includes the autocorrelation of control error, prediction error, or other errors within the MPC controller unit 112. These autocorrelations may be used as triggers to implement a new adaptation/tuning cycle when, for example, the autocorrelation analysis determines a significant amount of model mismatch. Still further, comparisons of the autocorrelations of the control error or the prediction error for the same process variable at different times can be used to detect a change in model mismatch, which can also be used as a trigger to implement a new adaptation/tuning cycle, para 20, 117). Thiele appears to suggest the use of tuning parameters of the process model including changing the burn coefficient (see para 123, 133) and to drive the process model to an optimal operating state (see para 57). However, he does not specifically states that said adjusting the value of the energy transfer coefficient of the process model based on the difference signal to drive the difference signal towards zero; and determining the energy transfer coefficient of the process equipment as the energy transfer coefficient of the process model when the difference signal is near zero. 
Nielsen et al. teaches adjusting the value of the energy transfer coefficient of the process model based on the difference signal to drive the difference signal towards zero (see para 221, The heat transfer coefficient can be determined by operating the pasteurizing apparatus while adjusting the heat transfer coefficient with the purpose of minimizing the difference between the calculated and the measured output temperatures at the discharge of each heat exchanger); and determining the energy transfer coefficient of the process equipment as the energy transfer coefficient of the process model when the difference signal is near zero (para 221, The heat transfer coefficient can be determined by operating the pasteurizing apparatus while adjusting the heat transfer coefficient with the purpose of minimizing the difference between the calculated and the measured output temperatures at the discharge of each heat exchanger. Manual adjustment of the heat transfer coefficient can be done during commissioning or at any time in order to minimize the errors.  Adaptive adjustment (auto tuning) can be done during normal operation or in a specially designed start-up sequence.  The purposes of a regular adaptive adjustment of the heat exchange coefficients, is to drive the error or the difference to the bare minimum, and would clearly be understood by one or ordinary skilled in the art).
Thiele and Nielsen et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Nielsen et al. is similar to that of Thiele. Therefore, it would be obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Nielsen et al with that of Thiele because Nielsen et al. teaches the advantage of obtaining a desired accuracy of the controlling (see para 82), to provide a method of controlling said PU uptake that is accurate, rapid and allows fine-tuning of the pasteurizing process (see para 34). 
6.2	As per claim 2, the combined teachings of Thiele and Nielsen et al. teach the use of the process model to produce a predicted value of an uncontrolled process variable within the process as the predicted value of the process variable and wherein obtaining an actual value of the process variable from the process includes obtaining a measured value of the uncontrolled process variable from the process (see Thiele para 118, 125, 128, measured process output). 
6.3	With regards to claim 3, the combined teachings of Thiele and Nielsen et al. teach the use of the process model to produce a predicted value of a controlled process variable within the process (see Thiele para 66, 118, 128, predicted/unmeasured process output), and simulating a control system of the process equipment using the predicted value of the controlled process variable to produce a simulated control signal value as the predicted value of the process variable and wherein obtaining an actual value of the process variable from the process includes obtaining a value of a process control signal developed to control the controlled process variable from a process controller used to control the process equipment (see Thiele para 56, 64-66, and 91). 
see Nielsen et al. para 221). 
6.5	With regards to claim 5, the combined teachings of Thiele and Nielsen et al. teach wherein the energy transfer coefficient is a fuel heating value (see Thiele para 97, 123). 
6.6	Regards to claim 6, the combined teachings of Thiele and Nielsen et al. teach the use a process model that is a first principle-based process model (see Thiele para 17, 59).
Conclusion
7.	Claims 1-6 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        March 8, 2021